Citation Nr: 1538416	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchiectasis, residuals of bronchitis and bronchopneumonia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


The Veteran had active military service from May 1959 to October 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to rating in excess of 30 percent for bronchiectasis and entitlement to a TDIU.

The Veteran testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file. 

The issue of entitlement to a heart condition to include increased heart and blood pressure rates, was raised during the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the Board June 2015 Board hearing, the Veteran reported that he had a conference with a VA pulmonary specialist a year prior to the hearing.  At that time, he was advised that his bronchitis had probably worsened.  Thereafter, he stated that in April 2015 and June 2015 he suffered from bacterial infections.  A review of private treatment records dated in April 2015 and June 2015 confirm treatment for bronchitis and infection over the left upper lung.  He indicated that he suffered from incapacitating episodes during that time.  The Board notes that the Veteran's last VA examination was in May 2013, over 2 years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the evidence indicates that the Veteran's service connected bronchiectasis has increased in severity, an additional VA examination should be provided on remand.

As noted, in the September 2010 rating decision, the RO denied entitlement to a TDIU.  In correspondence dated in September 2010, the appellant described the effects his service-connected bronchiectasis had on his employability.  The Board construes such statement as a notice of disagreement.  Accordingly, this issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a TDIU.

2.  Schedule the Veteran for a VA respiratory examination to determine the severity of his bronchiectasis.  The claims folder, including this remand must be reviewed by the examiner and such review should be noted in the examination report. 

Regarding pulmonary function testing (PFT), the examiner should identify pre and post-bronchodilator findings for FEV-1, FVC, and DLCO (SB).  If a DLCO(SB) test is not included, the examiner should state why the DLCO(SB) test would not be useful or valid in this particular case.  The examiner is specifically requested to indicate, if there is evidence of cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episodes of acute respiratory failure; or if the Veteran requires outpatient oxygen therapy.

The examiner should provide details as to the symptomatology of the Veteran's bronchiectasis, to include productive cough with infection requiring antibiotics; incapacitating episodes of infection; daily productive cough with sputum; and near constant cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis.  If any of these symptoms are reported, the examiner must also provide the number of episodes per year.  See 38 C.F.R. § 4.97, Diagnostic Code 6601.

The examiner must also discuss the April 2015 and June 2015 private medical records noting treatment for bronchitis and infection over the left upper lung.

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






